                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TUYEN ANH LE,

                     Petitioner,                              8:21CV189

       vs.
                                                                ORDER
STATE OF NEBRASKA,

                     Respondent.


       Because Petitioner has failed to pay the $5.00 filing fee or submit a request to
proceed informa pauperis within 30 days of my previous order (Filing 4), this matter
must be dismissed without prejudice. To be specific, I warned the Petitioner that
failing to take either action will result in the dismissal of this action without further
notice. Accordingly,

      IT IS ORDERED that this matter is dismissed without prejudice.

      Dated this 21st day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
